EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

At claim 4, “a part” has been amended to -- a regenerable part --.

Applicant’s/Assignee’s response to the request for information under 37 CFR § 1.105 is acknowledged.  The Examiner considers said response as fully responsive to the requirement.

REQUIREMENT OF ALLOWANCE UNDER 37 CFR §§ 1.801-1.809

The Deposit Statement in the Response filed 22 January 2021 on page 5 is deemed in accordance with 37 CFR §§ 1.801-1.809.  Since the application is otherwise in condition for allowance except for the needed deposit of seed, and since the Office has received written assurance that an acceptable deposit will be made on or before payment of the issue fee, the Office is authorized to mail Applicant a Notice of Allowance and Issue Fee Due together with a requirement that the needed deposit be made within THREE (3) MONTHS of the mail date of this letter (see 37 CFR § 1.809(c)).
As set forth in 37 CFR § 1.809(c), Applicant is required to deposit 2500 seeds of the claimed plant within THREE (3) MONTHS of the mail date of this letter; thus the time for making the deposit is on or before the payment of the issue fee.
            ” with the appropriate Accession Number.  Amendments to the specification and the claims must be filed under 37 CFR § 1.312.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Kruse, Ph.D. whose telephone number is (571) 272-0799 and direct fax number (571) 273-0799.  The examiner can normally be reached on Monday to Friday from 7:30 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at (571) 270-7058.  The central FAX number for official correspondence is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group Receptionist whose telephone number is (571) 272-1600.


/David H Kruse/
Primary Examiner, Art Unit 1663